Citation Nr: 1531553	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from June 2011 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record shows that the Veteran was issued a statement of the case in January 2014 as to the issue of entitlement to higher evaluations for posttraumatic stress disorder.  Thereafter, no further communication was received from the Veteran or his representative as to that issue.  The Board consequently finds that the matter is not before the Board for appellate review at this time.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In May 2010 the Veteran underwent examination of the ears to determine the nature and etiology of his tinnitus.  The VA examiner opined that the Veteran's tinnitus was "less likely as not (less than 50% probability) caused by or a result of military service [or] military noise exposure" finding that "[h]earing tests documented on DD 2216 hearing exams while on active duty do not indicate hearing loss in either ear.  Comparison of thresholds on these exams with entry hearing exam do not indicate significant change in hearing in either ear.  The veteran's tinnitus is not related to noise exposure while on active duty."  

Per the RO's examination directives, "[i]f the examiner provides a negative opinion and states the rationale as being the veteran's current hearing loss is not due to service because he did not have a hearing loss for VA purposes at discharge or his hearing was 'normal', further medical explanation will be required because VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service . . . ."  The examiner provided a negative opinion based solely on the fact that there was no standard threshold shift between the Veteran's entry and separation audiograms, and hearing examinations during active military service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  The May 2010 VA examination is also inadequate because the Veteran's contentions were not addressed.  The Board notes that the Veteran is competent to report his symptoms.  Here, the examiner failed to address the Veteran's lay assertions as to the onset and continuity of symptoms, which is impermissible and renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner's report merely indicates that the "date and circumstances of tinnitus onset [occurred in] 2003."  Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Thus, upon remand, the Veteran must be scheduled for another VA examination.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for a VA examination by an appropriate examiner (other than the one who provided a medical opinion in May 2010) to determine the precise nature and etiology of his asserted tinnitus.  The claims file and a copy of this Remand must be made available to the examiner for review in connection with the examination.  

After reviewing the claims file and examining the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's asserted tinnitus had its onset in service, or is otherwise etiologically related to service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2.  After undertaking any additional development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his representative, if any, should be given opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




